Title: To James Madison from James Monroe, 24 January 1803
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Jany 24. 1803
I arrived on saturday so much fatigued that I found it was impossible to proceed by the route of Albemarle & Loudon back to Washington. A slight injury wh. I recd. in descending from the stage made the exn. of that project the more inexpedient. I therefore sent up for Major Jas. Lewis in whose hands I propose to leave my affrs. to come down; I expect him to morrow, and hope to adjust them so as to leave this on friday on my way back, to be with you on sunday. I have written to Mr. Jones to meet me there, since it is important to see him before I sail. I do not know when a letter wh. goes in the mail to Loudon by to morrows post will reach him. You are perhaps better acquainted on that head; if you think it doubtful it may expedite my departure from Washington if he cod. be apprized of the impossibility of my visiting him, of the time I shall be at Washington & requested to meet me there. I will most willingly pay the expence of an express if you will be so kind as send one to him, with a line to the above effect. A resolution will be presented to the legislature to morrow expressing a sentiment correspondent with that of Maryld. in reference to the missisippi wh. it is thought will pass unanimously. I hope the plan of allowing no secry. to the mission will be adhered to, or if departed from that the admn. will make the appointment, since you can not conceive the number of applications made to me on the subject, from very high & respectable characters: persons whose pretentions are so strong on the score of merit & personal intimacy, that it wod. be impossible for me to decide between them. I shall certainly be up on sunday next. I am dear Sir sincerely your fnd.
Jas. Monroe
 

   
   RC (NN: Monroe Papers).



   
   Probably Monroe’s uncle Joseph Jones.



   
   The Maryland resolution stated that the legislature highly approved of the president’s conduct in promptly demanding redress from Spain for the treaty violation at New Orleans. The legislature further pledged to support such measures as the president or the general government might adopt. The resolution passed by the Virginia General Assembly on 28 Jan. stated that body’s full confidence in the U.S. government and its belief that such measures would be pursued as became a free and independent nation that knew its rights and was able to defend them. The assembly pledged its sincere cooperation at all times in the maintenance of the established boundaries of the U.S. and the rights of commerce and navigation on the Mississippi (National Intelligencer, 12 Jan. and 11 Feb. 1803).


